    Case: 1:18-cv-02066 Document #: 58 Filed: 10/08/20 Page 1 of 7 PageID #:679




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ROGER BARRA,                                   )
                                                )
                 Plaintiff,                     )
                                                )
                 v.                             )     No. 18 CV 2066
                                                )
 HOME DEPOT U.S.A., INC., d/b/a                 )     Judge John J. Tharp, Jr.
 THE HOME DEPOT                                 )
                                                )
                 Defendant.                     )


                              MEMORANDUM OPINION AND ORDER

       Roger Barra brought this action against Home Depot alleging that the defendant rented him

a ramp that was too steep, and thus breached its duty to him, causing plaintiff to fall off the ramp

and sustain serious injuries. The central fact question in this case is straightforward: Was the ramp

too steep, and thus unreasonably dangerous? Home Depot moved for summary judgment, arguing

that plaintiff’s evidence (consisting solely of an OSHA regulation and plaintiff’s own deposition)

is alternatively inadmissible and insufficiently probative. For the reasons discussed below, the

Court grants Defendant’s motion. Mr. Barra has failed to adduce evidence that would be sufficient

to support a jury verdict in his favor.

                                          BACKGROUND

       On September 8, 2015, Mr. Barra rented a truck and a ramp from Home Depot. Compl. ¶ 4

(ECF No. 1-1). He needed the equipment to move a scooter. Def.’s Rule 56.1 Statement at ¶ 13

(ECF No. 35-1). Mr. Barra went home, loaded his scooter using the ramp, and took it to a store

where he planned to sell it. Barra Dep. at 32:23-33:6. Apr. 2, 2019 (ECF 38-1). Unsuccessful in

his sale, he returned home to unload. Id. at 33-34. As he was moving the scooter down the ramp,

holding the brakes to control the descent, he lost control and fell off the ramp. Id. at 34. He broke
    Case: 1:18-cv-02066 Document #: 58 Filed: 10/08/20 Page 2 of 7 PageID #:680




his fall onto the concrete with his outstretched hands. Id. at 39-40. His injuries were severe—his

bone was sticking out of his wrist as he returned the equipment on his way to the hospital. Id. at

57-58. No one witnessed the fall. Id. at 40.

       Several months after his fall, Plaintiff saw a neighbor using a U-Haul truck and ramp. The

U-Haul ramp was longer than the one he had rented from Home Depot. Def’s. Rule 56.1 Statement

¶ 23 (ECF No. 35-1). This led Mr. Barra to believe that his ramp was too short. Drawing on his

background as an Engineer Tech for the Metropolitan Water Reclamation District of Greater

Chicago, Mr. Barra thought to investigate whether the Occupational Safety and Health Agency

(OSHA) regulated the length of ramps. Id. at ¶ 22-24. He found 29 C.F.R. § 1926(e)(5)(ii), which

regulates the length of ramps for construction scaffolding and provides that they must be “three

horizontal to one vertical.” which the Court understands to mean that for every foot of vertical

elevation of such ramps there must be three feet of horizontal length. Armed with this information,

Mr. Barra then filed a complaint in Cook County Circuit Court. Home Depot removed the case

federal court. Following discovery, Home Depot moved for summary judgment.

                                           DISCUSSION

       Summary judgment is proper when the record shows that “there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c). The Court “must construe all facts in the light most favorable to the non-moving party

and draw all reasonable and justifiable inferences in favor of that party.” Bellaver v. Quanex Corp.,

200 F.3d 485, 491-92 (7th Cir. 2000). A genuine issue of material fact exists only if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Pugh v. City of

Attica, Indiana, 259 F.3d 619 (7th Cir. 2001). The non-moving party must produce “more than a

scintilla of evidence to support his position.” Id.



                                                  2
    Case: 1:18-cv-02066 Document #: 58 Filed: 10/08/20 Page 3 of 7 PageID #:681




       Plaintiff’s complaint most clearly states a claim for negligence, so the Court examines

whether Home Depot has met its burden to show it is entitled to a judgment that it was not negligent

in renting the ramp to Mr. Barra. A claim for negligence in Illinois requires that a plaintiff show

the defendant owed plaintiff a duty of care, that defendant breached that duty, and that the

defendant’s breach caused harm to the plaintiff. Marshall v. Burger King Corp., 222 Ill. 2d. 422,

430 (2006). Home Depot argues in its motion for summary judgment that Mr. Barra has not shown

that Home Depot breached any duty owed to him. They say that his reliance on an OSHA

regulation as evidence is misplaced, and that Mr. Barra has not produced sufficient evidence that

the ramp was unreasonably steep. The Court addresses these arguments in turn.

       Mr. Barra’s complaint contains a cryptic assertion that the rental ramp was “unreasonably

dangerous because it inclined at an angle exceeding safety standards of one (1) vertical to three (3)

horizontal (20 degrees above the horizontal).” Compl. at ¶ 9. As it turns out, that standard comes

from 29 C.F.R. 1926(e)(5)(ii), a provision from OSHA regulations. Def’s Mot. Sum. J. at 3 (ECF

No. 35-2). The provision comes from part 1926 of the OSHA regulations, which is entitled “Safety

and Health Regulations for Construction,” and specifically from Subpart L of that part, which is

entitled “Scaffolds.” The section describing the “scope, applications and definitions” of Subpart L

make clear that “[t]his subpart applies to all scaffolds used in workplaces covered by this part.”

29 C.F.R. 1926.450(a) (emphasis added).

       As Home Depot points out in its motion, this provision clearly applies to ramps on

scaffolding used by construction workers. On its face, it does not apply to ramps rented by

consumers who are using the equipment for purposes unrelated to construction work and Mr. Barra

has provided no basis to conclude that the standards applicable to construction scaffolding ramps

are relevant to an assessment of whether ramps used in other contexts are unreasonably dangerous.



                                                 3
    Case: 1:18-cv-02066 Document #: 58 Filed: 10/08/20 Page 4 of 7 PageID #:682




Plaintiff has provided no evidence of the standards that govern ramps used with vehicles, and a

jury would therefore have no basis to infer from a standard applicable to scaffolding ramps that

the truck ramp Mr. Barra used was dangerously steep. Compounding the problem, OSHA

regulations govern workplace safety in employment contexts, and Mr. Barra is not an employee of

Home Depot and was not injured in a workplace. See 29 U.S.C. § 653(a) (“This chapter shall apply

with respect to employment performed in a workplace”). Mr. Barra might have offered expert

testimony about ramp standards in order to bridge the evidentiary gap between construction

scaffolding ramp standards and vehicle ramp standards, and the connection between workplace

standards and non-workplace standards, but did not do so. The OSHA regulation cited by Mr.

Barra therefore has no relevance and fails to create a genuine issue of material fact as to whether

the ramp that Mr. Barra used to unload his scooter was too steep.

       Aside from the inapplicable regulation, there is nothing in the plaintiff’s submissions that

supports the contention that the ramp was too short. Indeed, Mr. Barra does not even provide the

measurements of the ramp he rented. He did not provide pictures or a diagram of the ramp. Nor

did he go to another establishment and take pictures of comparable ramps. He did not take any

similarly straightforward steps that were well within the reach of a competent investigator. The

Court does not mention these possibilities to suggest that their presence in the record would

necessarily lead to a different result, but rather to highlight the paucity of evidence presented by

Mr. Barra. Even if 29 C.F.R. § 1926(e)(5)(ii) applies, which it does not, the only evidence to

suggest that the ramp was dangerous are Mr. Barra’s own statements. The Court assumes he is

credible, but his unsupported and conclusory assertions that the ramp was dangerous are not

enough to persuade a reasonable jury that it was.




                                                 4
    Case: 1:18-cv-02066 Document #: 58 Filed: 10/08/20 Page 5 of 7 PageID #:683




       In responding to a summary judgment motion, it is not enough for plaintiff’s counsel to

promise that plaintiff “will testify to the process in which he rented the truck and ramp” or “the

angles at which the ramp lead [sic] from the truck to the ground.” Pl’s. Resp. to Def. Rule 56.1

Statement ¶ 18 (ECF 30). Nor does it suffice for plaintiff’s counsel to claim that Mr. Barra “has

alleged enough, through his complaint and subsequent discovery, to create a question of fact as to

whether Defendant was negligent in this case.” Pl’s Resp. to Def’s. Rule 56.1 Statement at 5 (ECF

No. 38). Plaintiff’s counsel misunderstands his task at the summary judgment stage. We are no

longer at the pleading stage; the time for making merely plausible allegations is long past.

Plaintiff’s task at this stage is not to allege a plausible claim for negligence, but rather to produce

evidence showing there is a genuine dispute about the facts. See Johnson v. Cambridge Industries,

325 F.3d 892, 901 (7th Cir. 2003) (summary judgment is the moment in a lawsuit “when a party

must show what evidence it has that would convince a trier of fact to accept its version of events.”).

       Here's how summary judgment works in this situation. The standard is applied slightly

differently depending on which party ultimately bears the burden of persuasion at trial. See Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986). Here, the non-movant Mr. Barra would bear the burden

at trial of showing by a preponderance of the evidence that the ramp was unreasonably dangerous.

On summary judgment, the moving party (Home Depot) initially bears the burden of showing that

there is no genuine issue of material fact. Fed. R. Civ. Proc. 56(c). Home Depot can discharge that

burden by pointing to an absence of evidence supporting the nonmoving party’s case. See Celotex,

477 U.S. at 325; Fed. R. Civ. Proc. 56(c)(1)(b). “If the nonmoving party cannot muster sufficient

evidence to make out its claim, a trial would be useless and the moving party is entitled to summary

judgment as a matter of law.” Id. at 331 (Brennan, J., dissenting) (agreeing with the majority’s

view of summary judgment procedure). In order to defeat a summary judgment motion that asserts



                                                  5
    Case: 1:18-cv-02066 Document #: 58 Filed: 10/08/20 Page 6 of 7 PageID #:684




the nonmovant lacks evidence, the nonmovant’s task is to call the Court’s attention “to supporting

evidence already in the record that was overlooked or ignored by the moving party.” Id. at 332.

       Mr. Barra has failed at that task. Instead of pointing to evidence, he has promised future

testimony and contends that he has alleged enough to make out a claim of negligence. See Pl.’s

Resp. to Def.’s Mot. for Sum. J. at 5-7 (ECF No. 38). The Court finds that Home Depot has carried

its burden on summary judgment by (1) pointing to the non-applicability of an OSHA regulation

relied upon by Mr. Barra, and (2) pointing to the absence of evidence supporting Mr. Barra’s

assertions that the ramp was too short.

       Mr. Barra’s lawyer makes one last-ditch attempt to save his case by claiming that he has

“adequately pled a cause of action under an implied warranty of fitness theory.” Id. at 6. This

necessarily fails for the same reasons stated above—Plaintiff has made no showing that the ramp

was unfit for use.

       In sum, Home Depot has carried its burden on summary judgment by pointing to a lack of

evidence supporting Mr. Barra’s claim. Mr. Barra’s request for leave to amend his complaint is

denied. His claim suffers from a proof deficiency, not a pleading deficiency. Plaintiff’s counsel

has had ample opportunity to show that the ramp was unreasonably dangerous throughout the

many months the parties spent in discovery. Mr. Barra indicated he will not pursue expert

testimony beyond that of physicians to prove damages, and he has failed to adduce enough

evidence of his claim during discovery. Having failed to adduce evidence sufficient to support a

jury verdict in his favor, Mr. Barra’s claim cannot go forward to a jury.




                                                 6
    Case: 1:18-cv-02066 Document #: 58 Filed: 10/08/20 Page 7 of 7 PageID #:685




                                       *      *   *

       For the reasons discussed above, the Court grants Home Depot’s motion for summary

judgment and enters judgment for the defendant.




  Date: October 8, 2020                               John J. Tharp, Jr.
                                                      United States District Judge




                                              7
